July 29, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Jackson National Separate Account - I File Nos.:333-70472 and 811-08664 Dear Commissioners: This filing for the above registrant, pursuant to Rule 485(b) under the Securities Act of 1933, is to designate a new effective date,August 16, 2010, for Post-Effective Amendment No. 83.We are making today's filing pursuant to Securities Act Rule 485(b)(1)(iii). If you have any questions, please call me at (517) 367-3872.Thank you. Respectfully, FRANK JULIAN Frank Julian Associate General Counsel
